Title: From Thomas Jefferson to Edmond Charles Genet, 6 December 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia. Dec. 6. 1793.

In consequence of the notice given to the Governor of Pensylvania of the apprehensions that a number of the emigrants of St. Domingo might be returning hence to the island in a hostile form, enquiries were set on foot, the result of which I have the honor to inclose for your information; and am with respect Sir Your most obedt. & most humble servt

Th: Jefferson

